                                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Terrie Pritchett,                        Case No.: CV 20-10890-GW-PVCx
13                Plaintiff,                  Hon. George H. Wu
14       v.
15                                            ORDER FOR DISMISSAL WITH
     Beaty, LLC, a California limited         PREJUDICE
     liability company; and Does 1- 10,
16
                  Defendants.                 Action Filed: December 1, 2020
17
                                              Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                               1
                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Terrie Pritchett’s action against Defendant Beaty LLC is dismissed with
 5   prejudice. Each party will be responsible for its own fees and costs.
 6

 7
     Dated: May 13, 2021
 8                                                       Hon. George H. Wu
                                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
